

115 HR 8367 IH: Human Trafficking Council Extension Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8367IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Curtis (for himself and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a one-year extension of the Public-Private Partnership Advisory Council to End Human Trafficking, and for other purposes.1.Short titleThis Act may be cited as the Human Trafficking Council Extension Act of 2020.2.Extension of Public-Private Partnership Advisory Council to End Human TraffickingSection 705 of the Public-Private Partnership Advisory Council to End Human Trafficking Act (enacted as title VII of the Trafficking Victims Protection Act of 2017 (Public Law 115–393)) is amended by striking September 30, 2020 and inserting September 30, 2021.